internal_revenue_service department of the treasury number release date index no washington dc person to contact edwin b cleverdon id no telephone number refer reply to cc it a - cor-102715-01 date date dear this letter is in response to your inquiry dated date regarding the business standard mileage rate you suggested that the business standard mileage rate at the time cents per mile should be increased i am pleased to tell you the business standard mileage rate rose to cents per mile on date the primary reason for the increase was the jump in gasoline prices the following information may be helpful the business standard mileage rate is a national average amount determined by an annual study performed by an independent_contractor who is an expert in the cost analysis of business use of automobiles the contractor uses recent data from each state on the component costs of operating the most popular automobiles the contractor then combines this data to achieve a national composite cents-per-mile rate it is not feasible to change the rate more often than annually gasoline prices rise and fall during the year but taxpayers may continue to use the business standard mileage rate without having to keep records of actual expenses although rising gasoline prices can be a disadvantage for taxpayers who use the standard rate falling prices can work to their advantage for example although gasoline prices fell in taxpayers were able to use for all of and through date the rate that reflected the earlier higher prices i hope this information is helpful please call edwin b cleverdon identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
